Exhibit 10.13

 


SECURITIES PURCHASE

AGREEMENT




Dated as of February 23, 2011




between




SOCKET MOBILE, INC.


and


ABOCOM SYSTEMS INC.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Purchase and Sale of Common Stock 1                 Section
1.1 Purchase and Sale of Common Stock 1             Section 1.2 Purchase Price
and Closing 1             Section 1.3 Delivery 2     ARTICLE II Representations
and Warranties 2                 Section 2.1 Representations and Warranties of
the Company 2             Section 2.2 Representations and Warranties of the
Purchaser 5     ARTICLE III Covenants 7                 Section 3.1 Listing 7   
         Section 3.2 Disclosure of Transactions and Other Material Information 7
            Section 3.3 Delivery of Share Certificates 8     ARTICLE IV
Conditions 8                 Section 4.1 Conditions Precedent to the Obligation
of the Company to Close and to Sell the Shares 8             Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares 9     ARTICLE V Certificate Legend 10                
Section 5.1 Legend 10     ARTICLE VI Termination 11                 Section 6.1
Termination by Mutual Consent 11             Section 6.2 Effect of Termination
11     ARTICLE VII Miscellaneous 12                 Section 7.1 Fees and
Expenses 12             Section 7.2 Specific Enforcement; Consent to
Jurisdiction 12             Section 7.3 Entire Agreement; Amendment 12         
   Section 7.4 Notices 13             Section 7.5 Waivers 13             Section
7.6 Headings 13             Section 7.7 Successors and Assigns 13            
Section 7.8 No Third Party Beneficiaries 14             Section 7.9 Governing
Law 14             Section 7.10 Survival 14             Section 7.11
Counterparts 14             Section 7.12 Publicity 14             Section 7.13
California Corporate Securities Law 14             Section 7.14 Severability 15
            Section 7.15 Further Assurances 14     EXHIBIT A FORM OF
REGISTRATION RIGHTS AGREEMENT A-1

 

 

-i-

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT this ("Agreement"), dated as of February 23,
2011, is made by and between Socket Mobile, Inc., (the "Company"), a Delaware
corporation located at 39700 Eureka Drive, Newark, California 94560 U.S.A., and
AboCom Systems Inc., (the "Purchaser") a corporation organized under the laws of
Taiwan with offices at 350 No. 77, Yu-Yih Road, Chu-Nan Chen, Miao-Lih Hsuan,
Taiwan, R.O.C. for the purchase and sale by the Purchaser of shares of the
Company's Common Stock, par value $0.001 per share (the "Common Stock").


The parties hereto agree as follows:

 

ARTICLE I

Purchase and Sale of Common Stock

Section 1.1 Purchase and Sale of Common Stock.

(a) Pricing and total investment. Upon the following terms and conditions, the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company that number of shares of Common Stock (the "Shares") at a per
share price equal to the closing bid price of the Common Stock on the Nasdaq
Exchange on the day prior to the signing of this Agreement, for a total purchase
price of five hundred thousand U.S. dollars ($500,000).

(b) Securities. The Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the "Securities
Act"), including Regulation D ("Regulation D"), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investment to be made hereunder. The aggregate
number of Shares issued hereunder shall not exceed seven hundred sixty thousand
three hundred ninety eight (760,398).

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase the number of Shares equal to U.S. $500,000
divided by the latest closing bid price of the Common Stock prior to signing
this Agreement. The closing of the purchase and sale of the Shares to be
acquired from the Company under this Agreement (the "Closing") shall take place
at the offices of the Company located at 39700 Eureka Drive, Newark, California
94560 at 10:00 a.m., Pacific Time (i) on or before February 25, 2011, provided,
that all of the conditions set forth in Article IV hereof and applicable to the
Closing shall have been fulfilled or waived in accordance herewith, or (ii) at
such other time and place or on such date as the Purchaser and the Company may
agree upon (the "Closing Date"). Immediately upon Closing, the Purchaser shall
credit the sum of $500,000 to the balances due from the Company to the
Purchaser.

 

 

1

--------------------------------------------------------------------------------

 

Section 1.3 Delivery. At the Closing, the Company shall issue to the Purchaser
certificate(s) representing the Shares purchased. The Shares are sometimes
referred to herein as the "Securities".


 

ARTICLE II

Representations and Warranties


Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchasers to enter into this Agreement and to purchase the Shares, the
Company hereby makes the following representations and warranties to the
Purchaser:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any subsidiaries or own securities of any kind in any
other entity. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, "Material Adverse Effect" means any adverse effect
on the business, operations, properties or financial condition of the Company
which is material to the Company taken as a whole.


(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement (in substantially the form attached hereto as Exhibit B, the
"Registration Rights Agreement") and the other agreements and documents
contemplated hereby and thereby and executed by the Company or to which the
Company is party (collectively, the "Transaction Documents"), and to issue and
sell the Shares in accordance with the terms hereof. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) to the extent that the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable law and principles of
public policy, (ii) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (iii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

 

2

--------------------------------------------------------------------------------

 

(c) Capitalization. The authorized capital stock of the Company as of the date
of this Agreement consists of 10,000,000 shares of Common Stock, $0.001 par
value, of which 3,801,991 shares are issued and outstanding and 3,000,000 shares
of Preferred Stock, $0.001 par value, none of which are issued and outstanding.
All of the outstanding shares of the Company's Common Stock and any other
security of the Company have been duly and validly authorized. No shares of
Common Stock or any other security of the Company are entitled to preemptive
rights. Except (i) options to purchase 1,390,173 shares of the Company's Common
Stock issued pursuant to the Company's stock option plans and outstanding as of
the date of this Agreement, (ii) an additional 124,939 shares of Common Stock
reserved for issuance pursuant to the Company's stock option plans, (iii)
warrants to acquire 636,585 shares of Common Stock upon the exercise of the
Warrants, (iv) 760,398 shares of common stock reserved for the conversion of
convertible notes, and (v) except as described in the Transaction Documents,
there are no outstanding options, warrants, scrip, rights to subscribe to, call
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, and there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except as described in the Transaction Documents, the
Company is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities. The Company has furnished or made available to the
Purchasers true and correct copies of the Company's Certificate of Incorporation
as in effect on the date hereof (the "Certificate") and the Company's Bylaws as
in effect on the date hereof (the "Bylaws").


(d) Issuance of Securities. The Shares to be issued at the Closing have been
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Shares shall be validly issued and
outstanding, fully paid and nonassessable and free and clear of all liens,
encumbrances and rights of refusal of any kind (other than those arising from
the actions or inactions of the Purchaser itself), and the holders shall be
entitled to all rights accorded to a holder of Common Stock; provided, however,
that the Shares may be subject to restriction or transfer under state and
federal securities laws.


(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate or Bylaws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company's properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property or asset of the Company under any agreement or any commitment to
which the Company is a party or by which the Company is bound or by which any of
its properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or by which any property or asset of the Company is bound or
affected, except, in all cases other than violations pursuant to clause (i)
above, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

 

3

--------------------------------------------------------------------------------

 

(f) Commission Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and the Company has timely filed all material
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the "Commission") pursuant to
the reporting requirements of the Exchange Act, including material filed
pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing,
including filings incorporated by reference therein, being referred to herein as
the "Commission Documents"). The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable federal securities law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
time of its filing, the Company's Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2010 (the "Form 10-Q") complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder, and the Form 10-Q did not contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. At the
time of its filing, the Company's Annual Report on Form 10-K for the fiscal year
ended December 31, 2009 (the "Form 10-K") complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and, at the time of its filing, the Form 10-K
did not contain any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the Form 10-Q and Form 10-K complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles ("GAAP") applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).


(g) No Undisclosed Events or Circumstances. Since September 30, 2010, except as
set forth in the Commission Documents, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, which, under applicable federal securities law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been publicly so announced or disclosed.


(h) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder. Neither the Company nor anyone acting
on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action such that the issuance and sale of any of the Securities
are not exempt from the registration provisions of the Securities Act and
applicable state securities laws. Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.

 

 

4

--------------------------------------------------------------------------------

 

(i) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality located in the United States is or will be
necessary for, or in connection with, the issuance or delivery of the Shares, or
for the performance by the Company of its obligations under the Transaction
Documents.


Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company with
respect solely to itself:

(a) Organization and Standing of the Purchaser. The Purchaser is a corporation
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization.


(b) Authorization and Power. Such Purchaser has all requisite power and
authority to execute and deliver the Transaction Documents, to purchase the
Shares being sold to it hereunder, and to carry out and perform its obligations
under the terms of the Transaction Documents. All action on the part of such
Purchaser necessary for the authorization, execution, delivery and performance
of the Transaction Documents, and the performance of all such Purchaser's
obligations under the Transaction Documents, has been taken or will be taken
prior to the Closing. The Transaction Documents constitute, or shall constitute
when executed and delivered, valid and legally binding obligations of such
Purchaser enforceable against such Purchaser in accordance with their terms,
except: (i) to the extent that the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable law and principles of
public policy, (ii) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (iii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by the
Purchaser in connection with the execution and delivery of the Transaction
Documents by the Purchaser or the performance of the Purchaser's obligations
hereunder or thereunder.

 

 

5

--------------------------------------------------------------------------------

 

(c) Acquisition for Investment. Such Purchaser is purchasing the Shares solely
for its own account, not as a nominee or agent, and for the purpose of
investment and not with a view to or for resale in connection with the
distribution thereof. Such Purchaser does not have a present intention to sell
any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company and (ii) is able to bear the financial risks associated with an
investment in the Company.


(d) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that it
is familiar with the provisions of Rule 144 promulgated pursuant to the
Securities Act ("Rule 144"), which permit resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, which may
include, among other things, the availability of certain current public
information about the Company; the resale occurring not less than a specified
period after a party has purchased and paid for the security to be sold; the
number of shares being sold during any three-month period not exceeding
specified limitations; the sale being effected through a "brokers' transaction,"
a transaction directly with a "market maker" or a "riskless principal
transaction" (as those terms are defined in the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder); and the filing of a Form 144 notice, if applicable, and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement. Such Purchaser understands that,
although Rule 144 is not exclusive, the Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering, other than pursuant to Rule 144 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and the brokers who participate in the
transactions do so at their own risk.


(e) General. The Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws, and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Securities. The Purchaser understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.


(f) Opportunities for Additional Information. The Purchaser acknowledges that
the Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the Transaction Documents, the exhibits and schedules
attached hereto and thereto and the transactions contemplated by the Transaction
Documents, as well as the business, management, financial and other affairs of
the Company, and to the extent deemed necessary in light of such Purchaser's
personal knowledge of the Company's affairs, the Purchaser has asked such
questions and received answers to the full satisfaction of the Purchaser. The
Purchaser believes that it has received all the information the Purchaser
considers necessary or appropriate for deciding whether to purchase the
Securities. The Purchaser also acknowledges that it is relying solely on its own
advisors and not on any statements or representations of the Company or its
agents for legal or tax advice with respect to this investment or the
transactions contemplated by the Transaction Documents.

 

 

6

--------------------------------------------------------------------------------

 

(g) No General Solicitation. The Purchaser acknowledges that the Securities were
not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.


(h) Accredited Investor. The Purchaser is an accredited investor (as defined in
Rule 501 of Regulation D, promulgated by the Commission under the Securities
Act), and the Purchaser has such experience in business and financial matters
that it is capable of evaluating the merits and risks of an investment in the
Securities. The Purchaser acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.



ARTICLE III

Covenants




The Company covenants with the Purchaser as follows:


Section 3.1 Listing. The Company shall notify the NASDAQ Stock Market within the
time periods required by the NASDAQ Stock Market, of the issuance of the Shares.
The Company shall use its commercially reasonable efforts to maintain the Common
Stock's authorization for quotation on the NASDAQ Capital Market. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the NASDAQ Capital Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3.1.


Section 3.2 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the fourth business day immediately
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the Registration Rights Agreement,
and the schedules hereto and thereto in the form required by the Exchange Act
(including all attachments, the "8-K Filing"). From and after the filing of the
8-K Filing with the Commission, the Purchaser shall not be in possession of any
material, nonpublic information received from the Company or any of its
officers, directors, employees or authorized agents that is not disclosed in the
8-K Filing. The Company shall not, and shall cause each of its officers,
directors, employees and authorized agents not to, provide the Purchaser with
any material, nonpublic information regarding the Company from and after the
filing of the 8-K Filing with the Company without the express written consent of
the Purchaser.

 

7

--------------------------------------------------------------------------------

 

Section 3.3 Delivery of Share Certificates. At Closing or as soon thereafter as
reasonably possible (but in any event no later than two Business Days
immediately following the Closing Date), the Company shall deliver to the
Purchaser certificates representing the Shares (in such denominations as the
Purchaser may request) acquired by the Purchaser at the Closing.


ARTICLE IV

Conditions




Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares. The obligation hereunder of the Company to close and issue
and sell the Shares to the Purchaser on the Closing Date is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Company's sole benefit and may be
waived by the Company at any time in its sole discretion.


(a) Accuracy of the Purchaser's Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.


(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.


(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or quoted by NASDAQ, nor shall a banking moratorium have
been declared either by the United States or California State authorities, nor
shall there have occurred any national or international calamity or crisis of
such magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares.


(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

 

8

--------------------------------------------------------------------------------

 

(f) Delivery of Purchase Price. The Purchase Price for the Shares in the form of
a credit memo shall have been delivered to the Company by the Purchaser at the
Closing.


(g) Delivery of Transaction Documents. The Transaction Documents to which the
Purchaser is a party shall have been duly executed and delivered by the
Purchaser to the Company.


Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Close and
to Purchase the Shares. The obligation hereunder of the Purchaser to purchase
the Shares and consummate the transaction contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Purchaser's sole
benefit and may be waived by the Purchaser at any time in its sole discretion.

(a) Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.


(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.


(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or quoted by NASDAQ, nor shall a banking moratorium have
been declared either by the United States or California State authorities, nor
shall there have occurred any national or international calamity or crisis of
such magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Shares.


(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

 

9

--------------------------------------------------------------------------------

 

(f) Shares. The Company shall have made arrangements for delivery of the
certificates representing the Shares (in such denominations as the Purchaser may
request) being acquired by the Purchaser at the Closing.


(g) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the issuance of the Shares, a number of shares of Common Stock
equal to the number of Shares issuable.


(h) Secretary's Certificate. The Company shall have delivered to the Purchaser a
secretary's certificate, dated as of the Closing Date, as to (i) the adoption of
resolutions consistent with Section 2.1(b), (ii) the Certificate and the Bylaws,
each as in effect at the Closing, and (iii) the authority and incumbency of the
officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.


(i) Officer's Certificate. On the Closing Date, the Company shall have delivered
to the Purchaser a certificate of an executive officer of the Company, dated as
of the Closing Date, confirming the accuracy of the Company's representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.


(j) Registration Rights Agreement. As of the Closing Date, the parties shall
have entered into the Registration Rights Agreement in the Form of Exhibit B
attached hereto.



ARTICLE V

Certificate Legend



Section 5.1 Legend. Each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or "blue sky"
laws):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED."

 

 

10

--------------------------------------------------------------------------------

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if, unless otherwise required by state securities laws, (i) while such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel reasonably satisfactory to the Company, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act and that such legend is no longer required, or (iii) such holder
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A, and such holder
delivers the legended Securities to the Company or the Company's transfer agent.



ARTICLE VI

Termination



Section 6.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by the mutual written consent of the Company
and the Purchaser.

Section 6.2 Effect of Termination. In the event of termination by the Company or
the Purchaser, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become void and of no further force
and effect, except for Sections 7.1 and 7.2. Nothing in this Section 6.2 shall
be deemed to release the Company or the Purchaser from any liability for any
breach under this Agreement or to impair the rights of the Company or the
Purchaser to compel specific performance by the other party of its obligations
under this Agreement.


ARTICLE VII

Miscellaneous



Section 7.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

Section 7.2 Specific Enforcement; Consent to Jurisdiction.

(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

 

 

11

--------------------------------------------------------------------------------

 

(b) With respect to any disputes arising out of or related to this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in Alameda County in the State of California (or in the event
of exclusive federal jurisdiction, the courts of the Northern District of
California). The parties hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Purchaser consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7.2 shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Purchasers
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to the Shares, this Agreement, or the Registration Rights
Agreement shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.


Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor the
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought.


Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery if delivered in person or upon transmission if
sent by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


If to the Company:
Socket Mobile, Inc.
  39700 Eureka Drive   Newark, California 94560   Attention: David Dunlap, CFO  
Telecopier: (510) 933-3104  
Telephone: (510) 933-3000 

 

 

 

12

--------------------------------------------------------------------------------

 

If to the Purchaser:
AboCom Systems Inc.
  350 No. 77, Yu-Hih Road   Chu-Nan Chen, Miao-Lih Hsuan   Taiwan, R.O.C.  
Attention: Eric Oh-Yang   Telecopier: +886 (37) 580-799  
Telephone: +886 (37) 580-077 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.


Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.


Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Except as
provided herein, the Purchaser may not assign the Shares or their rights under
this Agreement and the other Transaction Documents and any other rights hereto
and thereto without the consent of the Company.


Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.


Section 7.10 Survival. Unless this Agreement is terminated under Section 6.1,
the representations and warranties of the Company and the Purchaser contained in
Article II shall survive the execution and delivery hereof and the Closing until
the date one (1) year from the Closing Date, and the agreements and covenants
set forth in Articles I, III, V and VII of this Agreement shall survive the
execution and delivery hereof and the Closing hereunder.


Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 

 

13

--------------------------------------------------------------------------------

 

Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchaser without the
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, and then only to the extent of such requirement;
provided, however, that the Purchaser acknowledges and agrees that they will be
included as a selling shareholder in the Registration Statement.


Section 7.13 California Corporate Securities Law. THE SALE OF THE SECURITIES
THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.


Section 7.14 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.


Section 7.15 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the Registration Rights
Agreement.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

COMPANY:   SOCKET MOBILE, INC.   By: /s/ David W. Dunlap Name: David W. Dunlap
Title: Chief Financial Officer     PURCHASER:   ABOCOM SYSTEMS INC.   By: /s/
Eric Oh-Yang Name: Eric Oh-Yang Title: President/CEO



 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

 